                           Case 1:20-sw-00104-DAR Document 4 Filed 08/18/20 Page 1 of 6


AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means
                                                                                              o   Original                o Duplicate       Original



                                             UNITED STATES DISTRICT COURT
                                                                                  for the
                                                                       District of Columbia

                   In the Matter of the Search of                                    )
               (Briefly describe the property to be searched                         )
                or identify the person by name and address)                          )      Case No. 20-sw-104
      INFORMATION ASSOCIATED WITH ONE BLACK APPLE IPHONE AND ONE APPLE IPAD
      PREVIOUSLY RECOVERED BY THE FBI FROM THE OFFICE OF JASON TIPTON, FORT          )
      BELVOIR COMMUNITY HOSPITAL, 9300 DEWlIT LOOP, FORT BELVOIR, VIRGINIA, AND
      CURRENTLY LOCATED AT THE U.S. AITORNEY'S  OFFICE, 5554th ST, NW,               )
      WASHINGTON, DC, UNDER RULE 41
                                                                                     )

                  WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:        Any authorized law enforcement             officer
         An application by a federal law enforcement                  officer or an attorney for the government         requests the search and seizure
of the following person or property located in the                                               District of                       Columbia
(identify the person or describe the property to be searched and give its location):
  See Attachment A incorporated             herein and included as part of this Application for a Search Warrant.




         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be sei::.ed):
     See Attachment B incorporated herein and included as part of the attached Affidavit.




           YOU ARE COMMANDED              to execute this warrant on or before           April 22,2020         (not to exceed 14 days)
       o   in the daytime 6 :00 a.m. to 10:00 p.m.     0 at any time in the day or night because good cause has been established.
         Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                        Deborah A. Robinson
                                                                                                             (United States Magistrate Judge)

     o Pursuant to 18 U.S.C. § 31 03a(b), I find that immediate notification may have an adverse result listed in 18 U .S.c.
§ 2705 (except for delay oftriai), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
       o for       days (not to exceed 30) 0 until, the facts justifying, the later specific date of
                                                                                             Deborah A.                       Digitally signed by Deborah A.
                                                                                                                              Robinson
Date and time issued:           04/08/2020                                                   Robinson                         Date: 2020,04.08 10:33:11 -04'00'
                                                                                                                     Judge 's signature

City and state:                    Washington,      DC                                            Deborah A. Robinson, U.S. Magistrate Judge
                                                                                                                   Printed name and title
                          Case 1:20-sw-00104-DAR Document 4 Filed 08/18/20 Page 2 of 6


AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)


                                                                             Return

Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 20-sw-104                                                                                      rJ
Inventory made in the presence of:


                                                         of any person(s) seized:




                                                                         Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




                                                                             ~            ~~u~tl~ng~on-~-ce-r-s-s-~-n-a-tu-re----------------



                                                                                                  Printedname and title
        Case 1:20-sw-00104-DAR Document 4 Filed 08/18/20 Page 3 of 6




                                          ATTACHMENT A

                                        Property to be searched




The items to be searched are:

    •   Apple iPhone

    •   Apple iPad, model A2197 and bearing serial number F9FZGSP AMF3M




previously recovered by the FBI from the office of JASON TIPTON, Ft. Belvoir Community

Hospital, 9300 DeWitt Loop, Fort Belvoir, Virginia and currently located at the United States

Attorney's Office, 555   4th   St., NW, Washington, DC.




                                                 30
               Case 1:20-sw-00104-DAR Document 4 Filed 08/18/20 Page 4 of 6




                                                 ATTACHMENT B

                                                 Property to be seized




               1.   The items, information, and data to be seized are fruits, evidence, information,

     contraband, or instrumentalities, in whatever form and however stored, relating to violations of

     Title 18, United States Code, Sections 2251(a) and 2252(a)(2), as described in the search warrant

     affidavit, including, but not limited to:

            2.      All records and information relating to violations of Title 18, United States Code,

    Sections 2251(a) and 2252(a)(2), including:

                    a.      Child pornography;

                    b.      Child erotica;

                    c.      Visual depictions of minors engaged in sexually explicit conduct;

                    d.      Information,S correspondence, records, documents or other materials

\           <;onstitutingevidence of or pertaining to items "a" through "c" above (namely child

            pornography, child erotica, and visual depictions of minors engaged in sexually explicit

            conduct), or constituting evidence of or pertaining to the possession, transportation,

            receipt, distribution, or transmission through interstate or foreign commerce of items "a"



           5  As used in this attachment, the terms "information" and "records" includes all forms of
    creation or storage, including any form of computer or electronic storage (such as hard disks or
    other media that can store data); any handmade form (such as writing); any mechanical form
    (such as printing or typing); and any photographic form (such as microfilm, microfiche, prints,
    slides, negatives, videotapes, motion pictures, or photocopies).




                                                         31
     Case 1:20-sw-00104-DAR Document 4 Filed 08/18/20 Page 5 of 6




 and "c" above, or constituting      evidence of or pertaining to an interest in child

 pornography or sexual activity with children, including:

         1. Correspondence       or communications,     such as electronic mail, chat logs, and

              electronic messages;

         2. Internet usage records, user names, logins, passwords,        e-mail addresses and

              identities assumed for the purposes of communication        on the Internet, billing,

              account, and subscriber records, chat room logs, chat records, membership           in

              online groups, clubs or services, connections to online or remote computer

              storage, and electronic files;

         3. Diaries, address books, names, and lists of names and addresses of individuals

              who may have been contacted by the computer and internet websites;

         4.   Shared images, "friends lists," and ''thumbnails'';   and

         5. Financial records, including credit card information.

e.       evidence of who used, owned, or controlled the DEVICE at the time the things

         described in this warrant were created, edited, or deleted, such as logs, registry

        entries, configuration    files, saved usernames and passwords, documents, browsing

        history, user profiles, email, email contacts, "chat," instant messaging logs,

        photographs,    and correspondence;

f.      evidence of software that would allow others to control the DEVICE, such as

        viruses, Trojan horses, and other forms of malicious software, as well as evidence

        of the presence or absence of security software designed to detect malicious

        software;

g.      evidence of the lack of such malicious software;
                                         32
     Case 1:20-sw-00104-DAR Document 4 Filed 08/18/20 Page 6 of 6




 h.      evidence indicating how and when the DEVICE was accessed or used to

         determine the chronological context of DEVICE access, use, and events relating

         to crime under investigation and to the DEVICE user;

 1.      evidence indicating the DEVICE user's state of mind as it relates to the crime

         under investigation;

J.       evidence of the attachment to the DEVICE of other storage devices or similar

         containers for electronic evidence;

k.       evidence of counter-forensic programs (and associated data) that are designed to

         eliminate data from the DEVICE;

1.       evidence of the times the DEVICE was used;

m.       passwords, encryption keys, and other access devices that may be necessary to

         access the OEVICE;

n.       documentation aild manuals that may be necessary to access the DEVICE or to

        conduct a forensic examination of the DEVICE;

o.      records of or information about Internet Protocol addresses used by the DEVICE;

p.      records of or information about the DEVICE's Internet activity, including firewall

        logs, caches, browser history and cookies, "bookmarked" or "favorite" web pages,

        search terms that the user entered into any Internet search engine, and records of

        user-typed web addresses; and

q.      contextual information necessary to understand the evidence described in this

        attachment.




                                         33
